297 F.2d 187
H. Gordon EDMONDS, Appellant,v.OCCIDENTAL LIFE INSURANCE COMPANY OF CALIFORNIA, Appellee.
No. 16446.
United States Court of Appeals District of Columbia Circuit.
Argued November 13, 1961.
Decided November 22, 1961.
Petition for Rehearing Before the Division Denied January 12, 1962.
Petition for Rehearing En Banc Denied En Banc January 12, 1962.

Chief Judge Miller and Circuit Judge Bastian would grant the petition for rehearing en banc.
Mr. H. Clay Espey, Washington, D. C., for appellant.
Mr. John P. Arness, Rockville, Md., with whom Messrs. Frank F. Roberson and James E. Murray, Washington, D. C., were on the brief, for appellee.
Before EDGERTON, BAZELON, and BURGER, Circuit Judges.
PER CURIAM.


1
The plaintiff having failed to pay to the defendant a life insurance premium within the designated period of grace, the policy lapsed by its terms and the defendant refused to reinstate it. The plaintiff appeals from a summary judgment for the defendant. We find no error.


2
Affirmed.